 PROB 12C                                                                           Report Date: December 18, 2019
(6/16)
                                                                                                FILED IN THE
                                       United States District Court                         U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON


                                                       for the                         Dec 18, 2019
                                                                                           SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Melisa Ann Joe                            Case Number: 0980 1:17CR02059-SMJ-1
 Address of Offender: 15681 Cottonwood Canyon Road, Yakima, Washington 98908
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza, U.S. District Judge
 Date of Original Sentence: September 11, 2018
 Original Offense:        Ct. 1: Misuse of SSI Benefits, 42 U.S.C. § 1383a(a)(4)
                          Ct. 3: False Statement, 18.U.S.C. § 1001
 Original Sentence:       Prison - 16 months;                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Meghan McCalla                     Date Supervision Commenced: March 25, 2019
 Defense Attorney:        Federal Public Defenders           Date Supervision Expires: March 24, 2022


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on December 9, 2019.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition #7: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than six tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Ms. Joe is alleged to have consumed methamphetamine on or about
                        December 13, 2019.

                        Ms. Joe’s conditions of supervised release were reviewed with her on March 25, 2019. She
                        signed her judgment and acknowledged an understanding of her conditions which included
                        special condition number 7, as noted above.

                        On December 18, 2019, this officer spoke with Ms. Joe in the U.S. Marshall holding cell at
                        the William O. Douglas Courthouse in Yakima, Washington. Ms. Joe admitted to
                        consuming methamphetamine on or about December 13, 2019.
Prob12C
Re: Joe, Melisa Ann
December 18, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court incorporate the violation contained in this petition in
future proceeding with the violations previously reported to the Court on December 9, 2019. Ms. Joe is scheduled
to appear for an initial appearance on supervised release violations on December 18, 2019, in Yakima, Washington.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     December 18, 2019
                                                                            s/Phil Casey
                                                                            Phil Casey
                                                                            U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [ ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [X] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [ ] Defendant to appear before the Judge assigned to the
      case.
 [X] Defendant to appear before the Magistrate Judge.
 [ ] Other

                                                                            Signature
                                                                              gnature of Judicial Officer

                                                                                12/18/2019
                                                                            Date
